WHEELER, District Judge.
This action is brought upon a written agreement between Christian Dancel, the plaintiffs’ intestate, which, after reciting the assignment of several inventions and patents by him to the defendant, and among them No. 459,036, dated September 8, 1891, contained a provision that the defendant “doth agree to pay to said Dancel in each year while the United States letters pa tent No. 459,036 remains in force as a valid patent the sum of $5,000, as an annuity; such annuity to he payable monthly in installments of §416! each.” Personal representatives are not here named, full payment has been made of the sums accruing during the life of the intestate, and further payments are refused for want of survival as an annuity. The diligence of counsel has produced many cases wherein it is held that annuities run only during *334the lives of the annuitants, where no other time is prescribed. This, however, is not strictly an annuity, but is a compensation for the use of the inventions while the particular patent mentioned “remains in force as a valid patent.” The time during which it is to run is definitely px’ovided for as a part of the contract. It is a simple-contract debt, which survives of itself, and which personal representatives have a right to enforce. That it was to be paid as an annuity does not affect the time it would by its own terms continue. Its continuance was as much a part of the contract as any other part. Demurrer overruled; defendant to answer over by June rule day.